PER CURIAM. Jimmy Easley and Vickey Wagner Easley, by their attorney, have filed a motion for rule on the clerk. The motion admits that the Easleys’ record for appeal was not timely filed and asserts that this was due to a mistake on the part of the attorney, Winston C. Mathis, and the court reporter in failing to request an extension of time to file the record.  This court has held that we will grant a motion for rule on the clerk when the attorney admits that the record was not timely filed due to an error on his part. See, e.g., Tarry v. State, 288 Ark. 172, 702 S.W.2d 804 (1986). Here, the attorney does not admit fault on his part. We have held that a statement that it was someone else’s fault or no one’s fault will not suffice. Clark v. State, 289 Ark. 382, 711 S.W.2d 162 (1986). Therefore, appellant’s motion must be denied. If the appellant’s attorney files, within thirty days from the date of this per curiam, a motion and affidavit in this case accepting full responsibility for not timely filing the transcript, the motion for rule on the clerk will be granted and a copy of the opinion will be forwarded to the Committee on Professional Conduct. The present motion for rule on the clerk is denied.